Citation Nr: 0026467	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  94-28 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from June 1967 to May 1969.  
The veteran died in August 1992.  The appellant is the widow 
of the deceased veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In an April 17, 1997, decision, the 
Board upheld the RO's denial of the appellant's claims for 
service connection for the cause of the veteran's death and 
for entitlement to dependency and indemnity (DIC) 
compensation under 38 U.S.C.A. § 1318.  The appellant filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).

In April 1998, VA's General Counsel filed a motion to vacate 
a portion of the Board's decision and to remand a portion of 
the claim for development and readjudication.  The Court 
granted the motion in August 1998, affirming the portion of 
the Board's decision which denied entitlement to DIC benefits 
under 38 U.S.C.A. § 1318 and vacating and remanding the 
portion of the decision which denied entitlement to service 
connection for the cause of the veteran's death, directing VA 
to consider the appellant's claim that the veteran's 
alcoholism was service-connected and caused his death.  
Thereafter, the Board remanded the case to the RO for further 
development and readjudication of the claim of entitlement to 
service connection for the cause of the veteran's death.  The 
case returns to the Board following the RO's readjudication.


FINDINGS OF FACT

1.  The veteran's death in August 1992 was due to anoxic 
encephalopathy which was due to respiratory failure due to or 
as a consequence of bilateral pneumonia.

2.  Resolving reasonable doubt in the veteran's favor, the 
evidence of record establishes that the veteran's alcohol 
abuse caused or contributed substantially and materially to 
the veteran's failure to seek timely treatment for the 
pneumonia which led to his death.  

3.  The veteran's chronic alcohol abuse cannot be 
satisfactorily disassociated from his service-connected post-
traumatic stress disorder (PTSD).


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, chronic 
alcohol use which has been shown to be related to service-
connected PTSD caused or contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107(a) (West 1991); 38 C.F.R. §§ 3.310, 3.312 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served in Vietnam and was the recipient of a 
Combat Action Ribbon, a Presidential Unit Citation, a 
Meritorious Unit Commendation, among other honors and 
decorations.  The service medical records are devoid of any 
notation regarding the veteran's use or abuse of alcohol or 
of treatment of the veteran for alcoholism.  The evidence 
reflects that the veteran was treated on many occasions post-
service for alcoholism.  When the veteran died at age 44, he 
had a history of alcohol abuse of 22 years' duration.

The medical evidence of record includes a July 1982 private 
medical statement from John H. Freer, M.D., who stated he had 
treated the veteran since September 1981.  Dr. Freer assigned 
diagnoses of generalized anxiety disorder with features of 
depression and alcohol abuse, in remission.  Dr. Freer opined 
that "the most significant part" of the veteran's anger, 
depression, and anxiety began while he was in Vietnam.  Dr. 
Freer stated that the veteran "began drinking to try to self 
medicate."  

A February 1983 report of private psychiatric evaluation 
stated that the veteran began experiencing severe emotional 
problems, including sleeplessness, anxiety, flashbacks, and 
guilt over surviving Vietnam when he stopped excessive 
alcohol consumption which had helped him to self-medicate 
since his service discharge in 1969.  The examiner concluded 
that the veteran had PTSD, delayed, and alcohol abuse, in 
remission.  The examiner opined that, given the absence of 
any pre-morbid pathology, it was his opinion that the 
veteran's PTSD was the result of situational stress 
experienced while serving in Vietnam and that the veteran had 
self medicated with alcohol. 

The report of VA hospitalization from June 1983 to July 1983 
reflects that the veteran described vivid flashbacks, 
recurrent nightmares, increasing anxiety attacks with 
hyperventilation, paresthesia, chest pain, and palpitations.  
The veteran reported binge drinking of approximately 15 
years' duration, with a characteristic binge generally 
following a particularly upsetting flashback or nightmare.  
At the time of VA hospitalizations in April through May 1985 
and late May through June 1985, the veteran's sixth and 
seventh VA admissions, the only diagnoses assigned were, as 
with each of the previous hospitalizations, PTSD and alcohol 
abuse, in remission.  In 1987, the veteran was hospitalized 
in February through March and in May through June for acute 
intoxication.  The reports of these hospitalizations reflect 
that the veteran reported exacerbations of PTSD, followed by 
use of alcohol.  

The report of VA hospitalization in January 1989 through 
February 1989 reflects that the veteran was admitted for 
alcoholic intoxication and the diagnosis was alcohol 
dependence, partially secondary to PTSD.  The record of two 
VA admissions in May 1990, which followed a series of VA 
admissions for treatment of alcohol abuse and alcohol 
intoxication, reflects that a diagnosis of dependent 
personality was also assigned.  The Board notes that this 
appears to be the first clinical record reflecting any 
additional diagnoses other than PTSD and alcohol use.

A private medical statement dated in April 1991, from Bryan 
Saltz, M.D., reflected that in March 1991 the veteran had 
classic symptoms of Wernicke's encephalopathy, with memory 
difficulties, confusional episodes, and ataxic gait.  MRI 
(magnetic resonance imaging) examination disclosed moderate 
cerebral atrophy, beyond what could reasonably be expected in 
a 43-year-old man.

At the time of evaluation in November 1991, the veteran's 
medical disorders included seizures, neuropathy of the legs, 
recurrent bronchitis and emphysema, and Korsakoff's syndrome 
secondary to alcoholism, among other disorders.  Short-term 
memory difficulties were apparent. 

The summary of a March 1992 VA hospitalization reflects that 
the veteran was admitted for acute alcohol intoxication.  A 
history of delirium tremens with multiple admissions for 
alcohol intoxication and detoxification, was noted.  The 
discharge summary reflects that the veteran left the hospital 
prior to medical discharge.

The summary of the veteran's terminal hospitalization 
reflects that in late July 1992, the veteran, who had 
apparently been drinking heavily for several days prior to 
his admission, complained of a cough with yellowish sputum, 
chills, abdominal pain, and shortness of breath.  The 
veteran's blood alcohol level, 399, reflected acute alcohol 
intoxication.  He developed symptoms of withdrawal from 
alcohol soon after admission, and, less than three days after 
admission, he was found to be in severe respiratory distress, 
which rapidly worsened, and the veteran developed respiratory 
failure, followed by cardiopulmonary arrest.  Despite 
mechanical intubation and ventilation, he developed hypoxic 
encephalopathy, and was declared brain-dead after repeated 
electroencephalograms (EEGs) disclosed absence of brain 
activity.

The veteran's Certificate of Death noted the immediate cause 
of death to be anoxic encephalopathy due to respiratory 
failure due to bilateral pneumonia.  The death certificate 
did not specifically list other significant conditions 
contributing to death. 

Clinical evidence submitted after the veteran's death 
includes a January 1993 statement from S. Douglas Deitch, 
M.D.  That statement reflects that, during an unspecified 
period, Dr. Deitch treated the veteran for chronic pain 
syndrome, PTSD, peripheral neuropathy, and alcoholism.  He 
noted that the veteran was "reluctant to seek medical help 
at the appropriate times," and that the veteran's general 
medical condition had been deteriorating.  He stated that the 
veteran was "definitely" predisposed to "any number" of 
complications associated with alcoholism, including 
pneumonia, aspiration, and liver disease.

A February 1993 private clinical statement reflects that the 
veteran's treatment diagnoses, during an unspecified period 
of treatment, were PTSD, alcohol amnestic disorder, and 
personality disorder, not otherwise specified (NOS).  

In March 1996, a VA reviewer provided an opinion that the 
veteran's long history of alcohol dependence determined the 
medical morbidity.  The reviewer further indicated that the 
veteran's PTSD, alcohol dependence, and benzodiazepine abuse 
were co-morbid conditions.  The reviewer opined that a 
finding that PTSD was the cause of the veteran's death could 
not be easily supported by the evidence of record.  Rather, 
he stated that PTSD was a contributory risk factor which, 
along with the other risk factors (alcohol abuse, 
benzodiazepine use, personality disorder) culminated in a 
downhill clinical course, but that it was not possible to 
state with clinical certainty whether it caused or hastened 
the veteran's death.

In a further discussion of the evidence in an opinion 
rendered in May 1996, the same VA reviewer who provided the 
March 1996 opinion stated that it was "most likely" that 
alcohol dependence was the Axis I diagnosis responsible for 
multiple hospitalization precipitated by maladaptive 
behavior.  The examiner opined that the veteran's post-trauma 
response added to character pathology to cause the veteran to 
succumb to his serious medical and psychological illnesses.  

Analysis

The veteran's spouse has consistently contended, since his 
death, that his alcohol abuse was the major cause of his 
death, and that alcohol abuse was a symptom of or secondary 
to his service-connected PTSD.  At the time of the veteran's 
death, service connection was in effect for PTSD, rated as 
100 percent disabling, effective in February 1985. 

Dependency and Indemnity Compensation (DIC) benefits are 
payable under 38 U.S.C.A. § 1310 where a service-connected or 
compensable disability caused, hastened, or substantially and 
materially contributed to the death.  38 U.S.C.A. § 1310(b) 
(West 1991).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312 
(1999).  

A disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  Id.  A disability is a contributory 
cause of death if it contributed substantially or materially 
to the cause of death, combined to cause death, or lent 
assistance to producing death.  38 C.F.R. § 3.312(c).

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  

Prior to legislation enacted in 1990, secondary service 
connection could be granted for disability resulting from the 
abuse of drugs or alcohol for purposes of VA compensation.  
However, in 1990, legislators amended 38 U.S.C.A. § 1110, 
effective for claims filed after October 31, 1990, to 
prohibit the payment of compensation for any disability that 
is the result of a veteran's own abuse of drugs or alcohol, 
including secondary service connection.  Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990). Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388-351; see also VAOPGCPREC 2-97 
(Jan. 1997).  This amendment, however, does not preclude 
granting secondary service connection for a substance abuse 
disability for other VA benefits.  See Barela v. West, 11 
Vet. App. 280 (1998); VAOPGCPREC 2-98,  14, fn. 1 (Feb. 
1998).  See also VAOPGCPREC 7-99 (June 1999).  The Board 
notes, in particular, that the Court's decision in Barela and 
VA General Counsel decisions which now govern the outcome of 
the appellant's claim in this case were issued after the 
original December 1992 and January 1994 rating decisions and 
the April 1997 Board decision were issued.

Thus, secondary service connection can be granted for the 
veteran's alcohol abuse if it is related to his service-
connected PTSD, but only for purposes of VA benefits other 
than the payment of compensation.  The holding in VAOPGCPREC 
7-99 provides a legal basis for awarding dependency and 
indemnity (DIC) benefits under 38 U.S.C.A. § 1310 for alcohol 
and substance abuse disabilities secondarily service 
connected under 38 C.F.R. § 3.310.

On appellate review, the Board must determine whether the 
evidence supports a finding that it is at least as likely as 
not that the veteran's alcoholism was proximately due to or 
the result of his service-connected PTSD, and if so, whether 
it at least as likely as not that the veteran's alcoholism 
caused or contributed substantially or materially to cause 
the veteran's death.  If the evidence supports such a 
finding, or is in equipoise, the appeal must be granted.  If 
a preponderance of the evidence is against either 
proposition, the appeal must be denied.

The evidence of record includes both private and VA medical 
opinions which support the appellant's contention that the 
veteran's alcohol abuse was related to service or secondary 
to his service-connected PTSD.  Among those items of evidence 
favorable to the appellant are the July 1982 private opinion 
of Dr. Freer, which relates the veteran's use of alcohol to 
self-medication of psychiatric symptoms due to service, a 
February 1983 private psychiatric evaluation, which 
attributes alcoholism to self-medication of PTSD 
symptomatology, and a 1989 VA diagnosis of alcohol dependence 
partially secondary to PTSD.

Evidence unfavorable to the appellant's contention that the 
veteran's alcohol abuse was related to service or secondary 
to service-connected PTSD includes a January 1985 VA 
hospitalization summary which reflects an opinion that the 
veteran rationalized that his use of alcohol was secondary to 
symptoms connected to combat experiences.  The evidence of 
record reflects no diagnosis of alcoholism for many years 
after the veteran's service discharge and no diagnosis of 
PTSD until a period when the veteran's alcoholism was 
apparently in remission.  Additionally, the VA reviewer who 
provided a March 1996 opinion noted that the veteran had 
several co-morbid disorders, including PTSD and alcohol 
abuse, but did not indicate that these co-morbid factors were 
causally or etiologically related to one another.  The Board 
interprets that reviewer's May 1996 comments that PTSD 
"added to" character pathology to cause the veteran to 
succumb to medical and psychological illnesses as implying 
that the veteran's alcohol dependence was a separate 
disorder, not secondary to PTSD, but the Board recognizes 
that the reviewer did not explicitly so state.

In looking at the evidence as a whole, the Board notes that 
those examiners who stated or implied that the veteran's 
alcohol abuse was etiologically related to his service or to 
his service-connected PTSD, or at least partially secondary 
to PTSD, treated the veteran for PTSD.  The VA physician who 
concluded that the veteran rationalized use of alcohol by 
referring to his combat stresses treated the veteran for 
hiatal hernia rather than for PTSD.  The reviewer who 
provided the March 1996 and May 1996 opinions which appear 
unfavorable to the appellant's claim conducted review of the 
claims file, but did not treat the veteran.  However, the 
1996 opinions were based on a longitudinal evaluation of all 
the evidence.  

Each of the items of evidence favoring the appellant's 
contentions, and each of the items unfavorable to the 
appellant's contention demonstrate some factors which 
increase and some factors which decrease the probative value 
when the Board assesses credibility and probative value or 
weight of that item of evidence.  It appears that the 
evidence as to whether the veteran's alcoholism was a primary 
disorder or was a secondary disorder etiologically related to 
service-connected PTSD is essentially in equipoise.  While 
the medical evidence does not clearly state whether the 
veteran's alcoholism was or was not secondary to his service-
connected PTSD, the veteran's chronic alcohol abuse cannot be 
satisfactorily dissociated from his service-connected PTSD.  
As it has now been more than eight years since the veteran's 
death, and VA has previously attempted to obtain opinions to 
clarify the relationship, if any, between the veteran's PTSD 
and his alcoholism, it does not appear that further remand of 
the case to develop additional medical opinions would be 
fruitful.  

Under these circumstances, the provisions of 38 U.S.C.A. 
§ 5107(b) require that the Board resolve reasonable doubt in 
the veteran's favor.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that it is at least as 
likely as not that the veteran's alcoholism was secondary to 
his PTSD, so as to warrant an award of service connection for 
that disability.  

As noted above, the statutory provisions governing veteran's 
benefits precluded an award of compensation to the veteran in 
his lifetime for disability due to alcoholism, even if 
service-connected, but do not preclude other benefits such as 
those available to dependents following the veteran's death.

The next question the Board must address is whether the 
veteran's alcoholism contributed materially or substantially 
to the cause of his death.  The evidence clearly establishes 
that the veteran had been drinking heavily in the days prior 
to his terminal admission and was intoxicated at the time of 
that terminal admission.  The evidence establishes that the 
veteran had Korsakoff's syndrome, cerebral atrophy, alcoholic 
amnestic disorder, and short-term memory loss as a result of 
alcoholism.  Several items of evidence, including the summary 
of a March 1992 VA hospitalization which reflects that the 
veteran left the hospital before being medically discharged, 
suggest that his alcoholism affected his judgment about 
necessary health care.  A January 1993 private medical 
statement implies, without stating explicitly, that the 
veteran's alcoholism was the basis of reluctance to seek 
appropriate health care, and was etiologically related to the 
development of the pneumonia which set in motion the cause of 
his death.  The May 1996 VA opinion that it was "most 
likely" that alcohol dependence was the diagnosis 
responsible for multiple hospitalizations precipitated by 
maladaptive behavior also supports the contention that 
alcoholism was a contributory cause of the veteran's death, 
although the opinion does not explicitly so state.  In 
particular, the Board notes that the reviewer who provided 
that opinion declined to say that PTSD rather than alcoholism 
was the cause of the veteran's death.  

Although the death certificate does not list alcoholism as a 
contributory or substantial and material cause of the 
veteran's death, and although the medical opinions are less 
than explicit, synthesis of the medical evidence and opinions 
discussed above raises a substantial doubt so as to place the 
evidence in relative equipoise and trigger the "benefit of 
the doubt rule" as to the question of whether the veteran's 
alcoholism contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 5107(b).  Again, 
resolving all reasonable doubt as to this contention in favor 
of the veteran, the appellant's claim for service connection 
for the cause of the veteran's death is warranted.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

